— Appeal by defendant from a judgment of the Supreme Court, Kings County (Felig, J.), rendered May 23, 1980, convicting him of robbery in the second degree, upon a guilty plea, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on *1028appeal. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.